Citation Nr: 0903054	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  94-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 1992, the RO denied a claim for service connection for a 
thyroid disorder.  In January 1995, the RO denied a claim for 
service connection for carcinoma of the prostate.  In  July 
1996, September 1997, June 2002, and September 2003, the 
Board remanded the claims for additional development.  

The Board apologizes for the delay in the adjudication of 
these claims.


FINDINGS OF FACT

1.  The veteran does not have prostate cancer as a result of 
his service.

2.  The veteran does not have a thyroid disorder as a result 
of his service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311 (2008).  

2.  A thyroid disorder was not incurred or aggravated as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has prostate cancer, and a 
thyroid disorder, as a result of exposure to ionizing 
radiation during service.  Specifically, the veteran claims 
exposure to ionizing radiation during service occupying the 
area around Nagasaki, Japan, between September and December 
of 1945.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d). Service 
connection may also be granted for malignant tumors, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 
9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2008).  

The veteran had active duty between 1943 and 1946.  The 
veteran's service records indicate that he was in Nagasaki 
for about four days in September 1945, followed by 
unspecified service in Japan until December 1945.  In a 
letter, received in April 1997, the Defense Special Weapons 
Agency (DSWA) stated that the veteran had confirmed service 
in the Nagasaki area between September and December of 1945.  

Given the foregoing, he is shown to have qualifying service 
as discussed at 38 C.F.R. § 3.309(d)(3).  

The veteran's service medical records do not show treatment 
for thyroid or prostate symptoms, or a diagnosis of a thyroid 
condition, or a prostate condition.  The veteran's separation 
examination report, dated in January 1946, shows that his 
neck (to include the thyroid), and genitourinary system, were 
clinically evaluated as normal, with the exception of a small 
varicocele, left.  

The post-service medical evidence consists of VA and non-VA 
treatment reports, dated between 1966 and 2008.  This 
evidence includes treatment reports from D.J.W., M.D., which 
show that the veteran was treated for thyroid symptoms in 
1971, with notations of hypothyroidism.  Private treatment 
reports from D.J.O., M.D., dated between 1974 and 2003, show 
that the veteran was treated for prostate symptoms beginning 
in 1974, and that he underwent a prostatectomy in 1977, with 
a great deal of treatment thereafter, to include a diagnosis 
of adenocarcinoma in 1994.  

Given the foregoing, the earliest treatment for either of the 
claimed conditions is shown no earlier than about 24 years 
after separation from service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed thyroid disorder, and prostate disorder.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The issue is service connection for a thyroid disorder and 
prostate cancer.  As the presumption of service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) does not 
apply to either of the claimed conditions, there is no legal 
basis to relate a thyroid condition, or prostate cancer, to 
exposure to ionizing radiation under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  In this regard, the Board notes 
that thyroid cancer is a presumptive condition for radiation-
exposed veterans.  However, the medical evidence does not 
show that the veteran has thyroid cancer, rather, he has 
consistently been diagnosed with hypothyroidism.  

Non-malignant thyroid nodular disease, and prostate cancer, 
are a radiogenic diseases, however, and they are therefore 
subject to the development required under 38 C.F.R. § 3.311.  
In this case, there is no medical evidence clearly describing 
hypothyroidism as a "non-malignant thyroid nodular 
disease," however, in an attempt to afford the veteran every 
possible consideration, VA has treated it as such.  

The Board notes that 38 C.F.R. § 3.311 does not create a 
presumption for service connection.  Rather, it provides 
special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.  

In accordance with 38 C.F.R. § 3.311, the RO requested a 
radiation dose estimate.  In February 1998, a dose estimate 
was obtained from the DSWA, and in January 2001, an opinion 
was obtained from the Director of the Compensation and 
Pension Service, as well as the Under Secretary for Health.  
As discussed below, these opinions were based on an outdated 
dose estimate.  The Board has therefore not considered them 
in its decision, and they will not be further discussed.  

On May 8, 2003, the National Research Council (NRC) released 
a report concerning reconstructed dose estimates provided to 
VA by the Defense Threat Reduction Agency (DTRA).  The NRC 
study contained findings critical of upper bound radiation 
doses for atmospheric test participants and 
Hiroshima/Nagasaki occupation forces prepared by DTRA.  It 
found that radiation doses prepared by DTRA may have 
underestimated the amount to which some veterans were 
exposed.  

The RO therefore determined that an updated radiation dose 
estimate must be obtained before referral to the C&P Service, 
and in February 2006, it requested another radiation does 
estimate.  The request was accompanied by a "DTRA scenario" 
which listed the veteran's relevant history.  An August 2006 
statement from the veteran shows that he indicated that he 
had reviewed and accepted the DTRA scenario that was utilized 
for his dose reconstruction.  

Over the next 14 months, the RO made several requests to the 
DTRA for a revised dose estimate.  In June 2006, the DTRA 
notified VA that it had a significant backlog.  In a letter, 
dated in April 2007, the DTRA stated that the veteran had a 
total gamma dose of 0.018 rem, with an upper bound gamma dose 
of 0.046 rem, an internal committed alpha dose to the thyroid 
of 0.0002 rem, an upper bound committed alpha dose to the 
thyroid of 0.002 rem, an internal committed beta plus gamma 
dose to the thyroid of 0.01 rem, and an upper bound committed 
beta plus gamma dose to the thyroid of 0.1 rem.  The DTRA 
further stated that the veteran had an internal committed 
dose to the prostate (alpha) of 0 rem, and an internal 
committed dose to the prostate (beta plus gamma) of 1.5 rem.  

In April 2008, the Director of the Compensation and Pension 
Service requested an opinion from the Under Secretary for 
Health as to the relationship between the veteran's thyroid 
disorder, and prostate cancer, and his exposure to ionizing 
radiation during service.  

In August 2008, an Advisory Opinion was obtained in 
accordance with 38 C.F.R. § 3.311, the VA's Chief Public 
Health and Environmental Hazards Officer (CPHEHO), who is a 
physician.  The CPHEHO noted basic facts pertaining to the 
veteran's medical history, and his 2007 DTRA dose estimates.  
It was further stated that there was contradictory literature 
on whether hypothyroidism may be caused by exposure to 
radiation from nuclear devices, and that one study  revealed 
a dose-dependent excess, however, this appeared within 20 
years of exposure and showed a relative risk of only 1.24 at 
a dose of 1 Gy (100 rem), "which is at least two orders of 
magnitude above what the veteran received." (citations 
omitted).  

The CPHEHO stated that, based on a computer software program 
from the National Institute for Occupational Safety and 
Health, that there was a 99-percentile value for a 
probability of causation for prostate cancer of 0.15 percent.  
The CPHEHO concluded that, "[I]t is unlikely that the either 
the veteran's hypothyroidism or his prostate cancer can be 
attributed to radiation exposure while in military service."

Such a medical report provides evidence against these claims.   

In September 2008, in an Advisory Opinion in accordance with 
38 C.F.R. § 3.311, the Director of the Compensation and 
Pension Service, citing the aforementioned  medical opinion 
from the Under Secretary for Health (CPHEHO) and a review of 
the evidence in its entirety, expressed the opinion that 
"there is no reasonable possibility" that the either the 
veteran's hypothyroidism, or prostate cancer, resulted from 
exposure to radiation in service.  

Given the foregoing, service connection for hypothyroidism, 
and prostate cancer, is not warranted under the procedures as 
set forth in 38 C.F.R. § 3.311.  

The Board finds that the claims must be denied.  The 
veteran's claims are based on the theory that his 
hypothyroidism, and prostate cancer, are due to exposure to 
ionizing radiation during service, in 1945.  Here, the 
Director, Compensation and Pension Service's August 2008 
opinion shows that it was essentially concluded that there is 
no reasonable possibility that the veteran's hypothyroidism, 
or prostate cancer, were the result of exposure to ionizing 
radiation during service, providing evidence against these 
claims.  The Director's mandate includes consideration as to 
whether sound scientific and medical evidence supports a 
favorable conclusion that is favorable to the claims.  See 38 
C.F.R. § 3.311(c)(1)(i), (c)(3).  This opinion is the only 
competent opinion that is based on the current individualized 
dose estimate.  See 38 C.F.R. § 3.311(a)(1).   

Simply stated, the service medical records, the post-service 
medical record, and this opinion provide evidence against 
these claims, outweighing the veteran's lay statements.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

With regard to the possibility of service connection on a 
basis other than under 38 C.F.R. § 3.311, the earliest 
evidence of treatment for any relevant symptoms is dated no 
earlier than 1971.  This is about 24 years after separation 
from active duty.   This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis.  Furthermore, there is no competent evidence to 
show that a tumor of the prostate was manifested to a 
compensable degree within one year of separation from active 
duty.  See 38 C.F.R. §§ 3.307, 3.309.  

In reaching this decision, the Board has considered a 
notation in a VA examination report, dated in December 1989, 
which states that the"patient was exposed to considerable 
radiation, being in the Nagasaki area for about three months 
shortly after the use of the atomic bomb, i.e., September 
1945."  The report further states that the veteran has 
hypothyroidism "which may be related to the radiation."  
The diagnoses included status post exposure to atomic 
radiation, and hypothyroidism.  

The Board has also considered the opinion in a VA thyroid and 
parathyroid disease examination report, dated in March 1999.  
In this report, written by R.P.G., M.D., it was stated that 
the veteran's prostate cancer was secondary to radiation 
exposure during service.  The physician stated that he had 
requested information from the medical library regarding the 
possible relationship between hypothyroidism, and prostate 
cancer, and exposure to ionizing radiation, and that further 
comment would then be made.  

An addendum, dated that same month, notes that thyroiditis 
can be caused by radiation, and that chronic thyroiditis can 
in turn lead to hypothyroidism.  The addendum further notes 
that the physician was unable to locate an articles 
concerning prostate cancer.  

The Board finds that this evidence is insufficient to warrant 
a grant of either of the claims.  Both these opinions are 
dated no less than nine years ago, and a great deal of 
medical evidence has been associated with the veteran's C-
files since that time, to include a revised dose estimate 
that was received from the DTRA in 2007.  Furthermore, 
neither of them are shown to have been based on a review of 
the veteran's C-file, or any other detailed and reliable 
medical history, and these December 1989 notation is both 
equivocal in its terms, and "by history" only.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

In addition, the opinion in the March 1999 VA examination 
report indicated that additional medical information was to 
be requested, followed by further comment.  However, the 
accompanying addendum is speculative, without citation to 
clinical studies or medical authority.  It merely notes that 
thyroiditis can be caused by radiation, and that chronic 
thyroiditis can in turn lead to hypothyroidism.  The addendum 
further notes that the physician was unable to locate an 
article concerning prostate cancer, with no further comment.  

Finally, both the CPHEHO and the Director, Compensation and 
Pension Service, specifically discussed the March 1989 
opinion, and that it was not based upon the most recent (and 
probative) dose estimate obtained from the DTRA.  

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; he was about 21 years of 
age when he was exposed to radiation; the medical evidence 
does not indicate a family history of the claimed conditions; 
the veteran's first treatment for symptoms associated with 
either of the claimed conditions comes approximately 24 years 
after service, at approximately age 47; he smoked 11/2 packs of 
cigarettes per day between 1939 and 1987; and there is no 
verified record of pre- or post-service exposure to radiation 
or carcinogens.  See e.g., veteran's radiation exposure 
questionnaire, received in March 1989.  In summary, the Board 
finds that when the entirety of the evidence is considered, 
the evidence does not warrant a grant of the benefit sought.

The Board has considered several articles associated with the 
C-file.  Overall, these articles indicate that VA may grant 
disability compensation for certain types of cancer in 
veterans exposed to radiation, that radiation exposure can 
adversely affect the immune system, that incidents of thyroid 
neoplasia in Marshall Islanders exposed to fallout from 
nuclear tests were increased, and that the United States has 
paid out compensation for various injuries and diseases to 
Marshall Islanders who were exposed to fallout from nuclear 
tests.  However, the veteran is not shown to have thyroid 
cancer, and these articles are very general in nature, and 
nonspecific to the appellant's case, that the Board affords 
them little probative weight.  They therefore do not provide 
a sufficient basis to find that there is a causal 
relationship between the veteran's service and his 
hypothyroidism, or prostate cancer.  See e.g. Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are 
based on the contention that a thyroid disorder, and prostate 
cancer, were caused by service, to include as due to exposure 
to radiation.  In this case, when the veteran's service and 
post-service medical records are considered (which indicate 
that the veteran does not have hypothyroidism, or prostate 
cancer, due to his service), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has 
hypothyroidism, and prostate cancer, that are related to his 
service.   

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in January 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  

The January 2004 VCAA notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, the RO's May 1992 and January 1995 decisions were 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The January 2004 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the January 2004 letter was sent, the case 
was readjudicated and in September 2008, a Supplemental 
Statement of the Case was provided to the appellant.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Furthermore, a review of the 
veteran's statements, and those of his representative, 
indicates that the veteran, or those acting on his behalf, 
have actual knowledge of what is needed to grant the claims, 
and that they have had a meaningful opportunity to 
participate in the development of his claims.  See e.g., 
statements received in 2008.  In summary, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  A simple review of the claims file clearly indicates 
that veteran knows what is required in this case.  The 
veteran over the many years of this case has clearly 
indicated that he knows what is required to prevail in this 
case. 

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The issues on appeal are based on the 
claims that hypothyroidism, and prostate cancer, are 
secondary to exposure to ionizing radiation during service, 
and the procedures mandated at 38 C.F.R. § 3.311 have been 
satisfied, to include obtaining a dose estimate, and 
etiological opinions.  Simply stated, the Board finds that 
the service and post-service medical record provides evidence 
against these claims.  The Board therefore concludes that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


